Citation Nr: 1029695	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  08-04 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic appendicitis 
with perforation residuals.  

2.  Entitlement to service connection for chronic hypertension.  

3.  Entitlement to service connection for a chronic 
cardiovascular disorder to include myocardial infarction 
residuals.  

4.  Entitlement to service connection for a chronic respiratory 
disorder to include breathing problems.  

5.  Entitlement to service connection for a chronic low back 
disorder.  

6.  Entitlement to service connection for hearing loss 
disability.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from January 1982 to January 1985 
and from January 2004 to February 2005.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Montgomery, 
Alabama, Regional Office (RO) which, in pertinent part, denied 
service connection for chronic appendicitis with perforation 
residuals, chronic hypertension, a chronic cardiovascular 
disorder to include myocardial infarction residuals, a chronic 
respiratory disorder to include breathing problems, a chronic low 
back disorder, and hearing loss disability.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  




REMAND

In his December 2007 Appeal to the Board (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge sitting at the 
RO.  In her July 2010 Statement of Accredited Representative in 
Appealed Case (VA Form 646), the accredited representative 
reiterated that the Veteran wanted a hearing before a Veterans 
Law Judge sitting at the RO.  The requested hearing has not been 
scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested 
hearing before a Veterans Law Judge sitting 
at the RO.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

